HAWKINS, Circuit Judge,
Dissenting.
This is a difficult case with hard consequences. A man, grievously, repeatedly, and unspeakably tortured in his native country on account of his political opinion, now sits indefinitely in an American detention facility. And simply because he did not further risk the life and limb of his family and himself by sneaking into the United States through more adventuresome means, he is likely to spend the duration of his existence under INS detention because he is not a “person” entitled to rudimentary due process under the majority’s reading of the law. I fault my colleagues not—for the law is harsh, but not as harsh as they read it.
Mr. Singh is a person. And the majority is wrong to hew so closely to the language of cases in which excludable aliens have only those due process rights that Congress is prepared to grant them. The cases relied upon by the majority address excludable aliens subject to discretionary relief from the Attorney General. The United States, through its treaty obligations and its own sovereign laws, has distinguished that kind of relief from cases requiring mandatory relief. The relief Mr. Singh claims is mandatory. Because Mr. Singh fits-into a different class of excludable aliens, his allegations ought to be entitled to more than cursory treatment; otherwise, we sit idly while he endures what *474the district court, below, termed an outrageous nightmare of a situation.
The main issue in this case is not Mr. Singh’s challenge of the discretionary decision to deny parole, but rather whether the INS’s detention authority can constitutionally be used to bolster its litigation strategy against an excludable alien with claims for, inter alia, non-discretionary relief under the Convention Against Torture. Here, Mr. Singh makes specific allegations that the INS attorneys working on his case to exclude him “were actually involved in the decision to deny his request for parole and that those attorneys opposed Mr. Singh’s parole request in an effort to preserve or bolster their litigation position.” Hence, Mr. Singh is not challenging “the inherent conflict” of the INS’s prosecutory role in exclusion proceedings and its decision to deny parole. Rather, Mr. Singh is seeking limited discovery to help establish proof of an actual conflict of interest because the institutional screen between prosecution and adjudication was taken down.
It is this specific, concrete instance of conflict, rather than an abstract institutional claim, that Mr. Singh is making; and it is this difference that renders Marcelo v. Bonds, 349 U.S. 302, 75 S.Ct. 757, 99 L.Ed. 1107 (1955), inapposite. Because of the specificity of the allegation, my view is that it would be better to remand and allow some discovery.
Of course, to make that judgment Mr. Singh must be entitled to “some” due process protection. The government and the majority say he is not. The case law is not so univocal. Judge Nelson’s concurrence correctly relies upon Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001), to point out that excludable aliens cannot challenge their detention pending deportation, but that case addressed resident aliens without claims to non-discretionary relief. Aliens who indeed have claims of non-discretionary relief are situated differently, and thus afforded greater protection. See Augustin v. Sava, 735 F.2d 32 (2d Cir.1984):
[Djespite the unavailability of due process protections in most exclusion proceedings ... it appears likely that some due process protection surrounds the determination of whether an [excludable] alien has sufficiently shown that return to a particular country will jeopardize his life or freedom so as to invoke the mandatory prohibition against his return to that country.
Id. at 37.
There are other cases that clearly articulate the constitutional rights afforded excludable aliens. These are cited in Zadvydas and in our en banc decision in Barrera-Echavarria v. Rison, 44 F.3d 1441, 1449 (9th Cir.1995). Barrera-Echavarria held that because excludable aliens “have no procedural due process rights in the admissions process,” an excludable alien’s detention pending deportation was constitutional even if for an indefinite period of time. Id. at 1449-50. It is worth noting, however, that the petitioners in Barrera-Echavarria and Zadvydas were convicted felons; additionally, neither had been granted withholding of deportation or relief under the Convention Against Torture. Moreover, Zadvydas and Barrera-Echavarria recognized the array of constitutional rights enjoyed by excludable aliens, rights not articulated by Congress. Indeed, what’s odd about Barrera-Echavarria is that it mistakenly characterized the rights afforded excludable aliens as “substantive” or “nonprocedural,” 1 even though two of the cases the *475Barrerar-Echavarria court cited specifically refer to procedural rights: e.g., Wong Wing v. United States, 163 U.S. 228, 238, 16 S.Ct. 977, 41 L.Ed. 140 (1896) (excludable aliens may not be punished at hard labor without due process); United States v. Henry, 604 F.2d 908, 914 (5th Cir.1979) (excludable aliens entitled to Miranda warnings).
Similarly, it is no adequate support to the majority’s position to point to cases that hold that Congress has “plenary power” to create immigration law, and that the judicial branch must defer to executive and legislative branch decisionmaking in that area. Justice Breyer’s majority decision in Zadvydas addressed the scope of that plenary power. He said: “[T]hat power is subject to important constitutional limitations. See INS v. Chadha, 462 U.S. 919, 941-42, 103 S.Ct. 2764, 77 L.Ed.2d 317 (1983) (Congress must choose a ‘constitutionally permissible means of implementing’ that power); The Chinese Exclusion Case, 130 U.S. 581, 604, 9 S.Ct. 623, 32 L.Ed. 1068 (1889) (congressional authority limited ‘by the Constitution itself and considerations of public policy and justice which control, more or less, the conduct of all civilized nations’).” Zadvydas, 533 U.S. at 695. Justice Sealia’s dissent in Zadvydas also says that aliens subject to a final order of deportation—or to use the language of Shaughnessy v. United States ex rel. Mezei 345 U.S. 206, 213, 73 S.Ct. 625, 97 L.Ed. 956 (1953), an “alien on the threshold of initial entry”—enjoy at least some due process protections not explicitly articulated by Congress. See Zadvydas, 533 U.S. at 704 (“I am sure they cannot be tortured as well”). In other words, the statement of law in Mezei i.e., that “[wjhatever the procedure authorized by Congress is, it is due process as far as an alien denied entry is concerned,” is poorly phrased and in contradiction to precedent both before Mezei and since.
Equally important to this point is language proscribing unwarranted civil commitment from the Supreme Court. The Court has clearly stated “that civil commitment for any purpose constitutes a significant deprivation of liberty that requires due process protection.” Addington v. Texas, 441 U.S. 418, 425, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979) (emphasis added). It has also said that detention constitutes punishment if the detention appears “excessive” in relation to any alternative purpose. United States v. Salerno, 481 U.S. 739, 747, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987); see also Foucha v. Louisiana, 504 U.S. 71, 77-78, 112 S.Ct. 1780, 118 L.Ed.2d 437 (1992) (detention cannot constitutionally continue when initial basis for commitment no longer exists). Since Mr. Singh cannot be repatriated, the detention is probably excessive because there is likely no alternative purpose. He is not a criminal nor is he a threat to our national security.
To be sure, the cases in the paragraph above are not immigration cases, but that does not mean their statements of principle do not apply. Indeed, they are especially relevant here because all the Supreme Court and the Ninth Circuit cases cited by the majority can be distinguished, as none of them offers directly contrary precedent that dictates that excludable aliens with a right to non-diseretionary relief are to be treated merely with “whatever due process rights” Congress affords them.
*476Because Mr. Singh cannot be deported under the non-discretionary relief statutes, and because he makes a strong claim that the INS has unfairly used its detention capability-to bolster its litigation position before the BIA, Mr. Singh should not be forced to endure the Hobson’s choice between being jailed and/or tortured in India and being “detained” indefinitely and unconstitutionally in the United States. We should remand with an order for limited discovery to assure that there was no improper interference in Mr. Singh’s parole request.
I should add that although Mr. Singh deserves some relief, as suggested above, I am aware of the need to keep my proposed (and rejected) holding narrow. A narrow holding is desirable for the reason alluded to in a dissent in a Sixth Circuit case, Rosales-Garcia v. Holland, 238 F.3d 704, 731 n. 7 (6th Cir.2001), that was recently vacated by the Supreme Court and remanded in light of Zadvydas v. Davis. In Rosales-Garcia, Judge Rice said:
Although the entry fiction [which treats a petitioner as if he is being detained at the border, despite his physical presence in the United States] may appear to be draconian in operation, it has a humanitarian purpose. The entry fiction is a compassionate response to the hardships that surely would have befallen Rosales if INS representatives had prevented him and other Mariel Cubans from bringing their boats ashore, as the government unquestionably had the right to do. In other words, the United States lawfully could have forced Rosales and the other Mariel Cubans to remain at sea, where they almost certainly would have died from drowning, dehydration or starvation. Instead, the government allowed Rosales and the others to come ashore, under the entry fiction, which treats the Mariel Cubans as if they are still at sea, and outside of U.S. territory, for immigration purposes.
Id. I agree: the entry fiction is a necessary one. Without it, agents of the executive branch would be tempted, to avoid the imposition of increased administrative burdens, to keep the huddled masses at bay to face their peril. But it surely does not follow from that necessity that we must deny entirely the basic principles of fair play and honest dealing to those who do fall in our custody. I respectfully dissent.

. Another case noted that although excludable aliens may be detained pending their de*475portation, they possess Fifth and Fourteenth Amendment rights to be free of "gross physical abuse at the hands of state or federal officials.” Lynch v. Cannatella, 810 F.2d 1363, 1373-74 (5th Cir.1987). The ascription of these due process rights remains good law despite the fact that Congress never granted these rights specifically to excludable aliens.